Citation Nr: 9915950	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  98-07 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a heart disorder, a 
colon disorder, skin cancer, and gallbladder removal, all 
claimed as secondary to Agent Orange exposure.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a hip disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to March 
1973.  This appeal arises from a September 1996 rating 
decision of the Department of Veterans Affairs (VA), New 
Orleans, Louisiana, regional office (RO). 


REMAND

In a claim dated August 1996, the veteran requested service 
connection for a heart disorder, a colon disorder, skin 
cancer, and gallbladder removal, all claimed as secondary to 
exposure to Agent Orange, and for service connection for 
back and hip disorders.  In a September 1996 rating 
decision, the RO denied the veteran's claims.  The veteran 
was informed of this determination by a letter dated 
September 21, 1996.  Later in September 1996, the veteran 
filed a Notice of Disagreement (NOD) with respect to the 
issues denied in the September 1996 rating decision.  In 
April 1997, the RO issued a Statement of the Case (SOC) on 
those issues and informed the veteran of action necessary to 
complete his appeal.  In April 1998, the veteran filed a VA 
Form 9 (Appeal to Board of Veterans' Appeals) as a 
substantive appeal of his claims.

Appellate review is initiated by an NOD and completed by a 
substantive appeal filed after an SOC has been furnished to 
the veteran. 38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 
20.200 (1998).  A substantive appeal consists of a properly 
completed VA Form 9 or correspondence containing the 
necessary information from either the veteran or his 
representative.  38 C.F.R. § 20.202 (1998).  A substantive 
appeal must be filed within 60 days from the date that the 
agency of original jurisdiction mails the SOC to the 
veteran, or within the remainder of the one year period from 
the date of mailing of the notification of the determination 
being appealed, whichever period ends later.  38 U.S.C.A. § 
7105(d)(3) (West 1991); 38 C.F.R. § 20.303 (1998).  In the 
absence of a properly perfected appeal, the Board is without 
jurisdiction to determine the merits of the case.  See 38 
U.S.C.A. § 7105 (West 1991); Roy v. Brown, 5 Vet. App. 554 
(1993).

Based on the foregoing, the veteran had one year from 
September 21, 1996 or 60 days from April 14, 1997, whichever 
period ended later, to file an appeal.  According to the 
evidence of record, the veteran filed no substantive appeal 
or written correspondence concerning the issues in question 
until April 1998.  Consequently, it appears that the 
veteran's substantive appeal with respect to these issues 
was not timely filed.  As the RO did not dispute the 
validity of the VA Form 9, and the jurisdictional issue has 
been raised sua sponte by the Board, the veteran should be 
accorded the opportunity to submit evidence or argument as 
to the timeliness of the VA Form 9.  See Bernard v. Brown, 4 
Vet. App. 384 (1993). Cf. Marsh v. West, 11 Vet. App. 468 
(1998).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the opinion of the 
Board that further development of the case is desirable.  
Accordingly, this case is REMANDED for the following action:

1.  The veteran should be given an 
opportunity to submit any argument or 
evidence he desires concerning the issue 
of whether a timely substantive appeal 
been filed to the September 1996 rating 
decision which denied his claims for 
service connection for a heart disorder, 
a colon disorder, skin cancer, and 
gallbladder removal, all claimed as 
secondary to exposure to Agent Orange, 
and for service connection for back and 
hip disorders.

2.  The RO should then adjudicate the 
issue of whether a timely substantive 
appeal has been filed to the September 
1996 rating decision which denied service 
connection for a heart disorder, a colon 
disorder, skin cancer, and gallbladder 
removal, all claimed as secondary to 
exposure to Agent Orange, and for service 
connection for back and hip disorders.  
The veteran should be notified of the 
decision and of his appellate rights.  If 
the decision is favorable to the veteran, 
the claims file should be returned to the 
Board for further appellate review.  If 
the decision is unfavorable, appellate 
review is initiated by a NOD and 
completed by a substantive appeal filed 
after an SOC has been furnished to the 
veteran.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with 
his current appeal.  No action is required of the veteran 
until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


